12-814
    Hoxha v. Holder
                                                                                  BIA
                                                                            Vu Bain, IJ
                                                                          A097 849 222
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 31st day of October, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                      Chief Judge
             JON O. NEWMAN,
             RALPH K. WINTER,
                      Circuit Judges.
    _____________________________________
    LULZIM HOXHA,
             Petitioner,
                                                           12-814
                      v.                                   NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Bruno Joseph Bembi, Hempstead, NY.
    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; William C.
                                  Peachey, Assistant Director and
                                  Andrew B. Insenga, Trial Attorney,
                                  Office of Immigration Litigation,
                                  Civil Division, United States
                                  Department of Justice, Washington,
                                  D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner, Lulzim Hoxha, a native and citizen of

Albania, seeks review of a February 1, 2012, decision of the

BIA affirming the January 20, 2010, decision of Immigration

Judge (“IJ”) Quynh Vu Bain denying his application for

asylum, withholding of removal and relief under the

Convention Against Torture (“CAT”).       In re Lulzim Hoxha, No.

A097 849 222 (B.I.A. Feb. 1, 2012), aff’g       No. A097 849 222

(Immig. Ct. N.Y. City Jan. 20, 2010).       We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    We review the IJ’s decision as supplemented by the BIA.

See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

F.3d 510, 513 (2d Cir. 2009).       Because Hoxha does not

meaningfully challenge the denial of CAT relief, we address

only asylum and withholding of removal.       See Gui Yin Liu v.

INS, 508 F.3d 716, 723 n.6 (2d Cir. 2007).

    Hoxha contends that he demonstrated his asylum claim by

establishing a well-founded fear of persecution based on

                                2
evidence that members of the Albanian Socialist Party

persecuted him due to his participation in the Albanian

Democratic Party.   Although, because the BIA assumed past

persecution, Hoxha was presumed to have a well-founded fear

of persecution, the agency reasonably found that the

government rebutted that presumption by establishing that

the circumstances in Albania have fundamentally changed.

See 8 C.F.R. § 1208.13(b)(1).       According to the 2008 State

Department Human Rights report and other State Department

reports on which the agency relied, the Albanian government

has engaged in electoral reform, democratized, and undergone

peaceful transitions between governments.       The reports also

note that the Democratic Party, which Hoxha supports, gained

control of the Albanian Parliament in 2005, and that there

has since been no evidence of systemic political

persecution.

    Contrary to Hoxha’s assertions, the Socialist Party’s

continued control of some local governments and engagement

in violence unrelated to politics do not negate this

fundamental change in inter-party relations.       Absent

contradictory evidence that the Socialist Party targets

members of the majority Democratic Party, the IJ reasonably

relied on these reports to conclude that Hoxha no longer has


                                3
a well-founded fear of persecution.     See 8 U.S.C.

§ 1252(b)(4)(B) (providing that an IJ’s factual findings

will be upheld unless a reasonable adjudicator would be

compelled to conclude to the contrary); Hoxhallari v.

Gonzales, 468 F.3d 179, 185-86 (2d Cir. 2006) (finding

material change in Albania given State Department reports

identifying Albania as moving away from Communism and

towards democracy).   Given this change, there was no

objectively reasonable fear of future persecution as needed

to make out an asylum claim; consequently, Hoxha was also

unable to meet the higher standard required to succeed on a

claim for withholding of removal.     See Lecaj v. Holder, 616

F.3d 111, 119-20 (2d Cir. 2010).

    Additionally, the agency did not abuse its discretion

in concluding that Hoxha did not demonstrate “compelling

reasons for being unwilling or unable to return to the

country arising out of the severity of the past persecution”

pursuant to 8 C.F.R. § 1208.13(b)(1)(iii)(A); see Matter of

Chen, 20 I. & N. Dec. 16 (BIA 1989).    The agency reasonably

concluded that Hoxha did not present sufficient evidence

demonstrating that his current psychological symptoms are

severe or arose from the severity of the past persecution

given that his psychologist could not account for the origin


                              4
of Hoxha’s symptoms of forgetfulness and nightmares or

describe their frequency or intensity and testified that his

symptoms did not interfere with his daily functioning.     See

8 U.S.C. § 1252(b)(4)(D); Jalloh v. Gonzales, 498 F.3d 148,

151-52 (2d Cir. 2007) (finding no abuse of discretion in

denial of humanitarian asylum when there was insufficient

evidence of long-lasting physical or mental effects due to

persecution); Hoxhallari, 468 F.3d at 184 (upholding the

denial of humanitarian asylum to a supporter of the

Democratic Party in Albania who had been beaten and harassed

on six occasions); Wu Zheng Huang v. INS, 436 F.3d 89, 97

n.9 (2d Cir. 2006) (noting that an abuse of discretion may

be found “where the Board’s decision provides no rational

explanation, inexplicably departs from established policies,

is devoid of any reasoning, or contains only summary or

conclusory statements” (quoting Ke Zhen Zhao v. U.S. Dep’t

of Justice, 265 F.3d 83, 93 (2d Cir. 2001))).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             5